 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CITY OF ESCONDIDO,                                  Case No.: 19cv868-MMA (BGS)
12                                      Plaintiff,
                                                         ORDER GRANTING GENESIS
13   v.                                                  MANAGEMENT AND INSURANCE
                                                         SERVICES CORPORATION'S
14   GENERAL REINSURANCE
                                                         MOTION TO DISMISS
     CORPORATION and GENESIS
15
     MANAGEMENT AND INSURANCE
16   SERVICES CORPORATION,                               [Doc. No. 10]
17                                  Defendants.
18
19   GENERAL REINSURANCE
20   CORPORATION,
                              Counter Claimant,
21
     v.
22
23   CITY OF ESCONDIDO,
                             Counter Defendant.
24
25         On April 4, 2019, Plaintiff City of Escondido (“Plaintiff”) filed a Complaint for
26   breach of contract, breach of the implied covenant of good faith and fair dealing, and
27   declaratory relief in San Diego County Superior Court against Defendants General
28   Reinsurance Corporation (“GRC”) and Genesis Management and Insurance Services

                                                     1
                                                                               19cv868-MMA (BGS)
 1   Corporation (“Genesis”). Doc. No. 1-2. Defendants removed the action to this Court on
 2   May 9, 2019. Doc. No. 1. On May 23, 2019, Plaintiff filed the operative First Amended
 3   Complaint (“FAC”). Doc. No. 8 (“FAC”). Genesis now moves to dismiss the causes of
 4   action against it pursuant to Federal Rule of Civil Procedure 12(b)(6). Doc. No. 10-1
 5   (“MTD”). Plaintiff opposes dismissal [Doc. No. 13 (“Oppo.”)] and Genesis replied [Doc.
 6   No. 14 (“Reply”)]. The Court found the matter suitable for determination on the papers
 7   and without oral argument pursuant to Civil Local Rule 7.1.d.1. Doc. No. 4. For the
 8   following reasons, the Court GRANTS Genesis’ motion to dismiss.
 9                                              BACKGROUND1
10          GRC is an insurance company and Genesis is a wholly owned subsidiary of GRC.
11   FAC ¶¶ 1-2. From February 1, 1990 to May 15, 1994, Defendants insured Plaintiff for
12   workers’ compensation payments to Plaintiff’s covered employees and allocated
13   investigation, adjustment, and legal expenses. FAC ¶ 8. Plaintiff alleges that the
14   insurance policy was issued by GRC, but that it was directed by Defendants “solely to
15   Genesis with respect to claims, questions and reimbursement requests involving the
16   policy,” and “was directed by [D]efendants to submit all its claims status reports solely to
17   Genesis representatives . . . .” FAC ¶ 2. According to Plaintiff, it only communicated
18   with Genesis, who was the “sole decision maker and entirely controlled whether or not
19   reimbursements were to be issued to [P]laintiff under the policy.” Id. “Over the course
20   of more than 15 years in dealing with [P]laintiff concerning the policy, GRC and Genesis
21   acted as a unitary entity with Genesis conducting all the communications with [P]laintiff
22   concerning the policy” such that “Genesis is the alter ego of GRC.” Id.
23          Plaintiff alleges that the policy requires Defendants to indemnify Plaintiff when its
24   expenditures on a worker’s compensation claim falling within the policy period exceed
25
26
27   1
       Because this matter is before the Court on a motion to dismiss, the Court must accept as true the
     allegations set forth in the complaint. See Hosp. Bldg. Co. v. Trs. of Rex Hosp., 425 U.S. 738, 740
28   (1976).

                                                         2
                                                                                           19cv868-MMA (BGS)
 1   the policy’s $250,000 self-insured retention. FAC ¶ 8. During the policy period,
 2   Plaintiff paid or incurred liability to pay workers’ compensation claims plus allocated
 3   investigation, adjustment, and legal expenses in excess of $250,000 on three claims: (1)
 4   GRC claim number 6040678 for claimant Paula Westenberger (the “Westenberger
 5   Claim”); (2) GRC claim number 6037896 for claimant Aida Faeldan (the “Faeldan
 6   Claim”); and (3) GRC claim number 6034852 for claimant Michael Gain (the “Gain
 7   Claim”) (collectively, the “Three Underlying Claims”). FAC ¶ 10.
 8         Plaintiff timely submitted requests for indemnity to Defendants for amounts in
 9   excess of $250,000 for each of the Three Underlying Claims. FAC ¶ 11. Each time,
10   Plaintiff alleges Defendants refused “to pay Plaintiff and . . . adopted a pattern and
11   practice of wrongful and bad faith claims evaluations, during which [D]efendants have
12   withheld benefits under the pretext of continuing to investigate while they assert a variety
13   of challenges and excuses . . . .” Id. Additionally, Defendants “have refused to
14   reasonably and timely investigate, refused to provide legitimate, reasonable or accurate
15   reasons for their refusal to provide benefits owed, and have unreasonably withheld
16   benefits owed to Plaintiff.” FAC ¶ 12. With respect to the Westenberger Claim, Plaintiff
17   alleges Defendants falsely represented that they would reimburse Plaintiff for future
18   medical payments made pursuant to a settlement agreement. FAC ¶¶ 60-77. However,
19   Defendants intended not to fully reimburse Plaintiff and intended to delay or avoid
20   making reimbursement payments. Id. Accordingly, Plaintiff asserts causes of action for
21   breach of contract, breach of the implied covenant of good faith and fair dealing, and
22   declaratory relief with respect to each of the Three Underlying Claims. Additionally,
23   Plaintiff asserts causes of action for concealment and negligent misrepresentation against
24   Defendants with respect to the Westenberger Claim.
25   A.    The Westenberger Claim
26         Mrs. Westernberger injured her low back on July 30, 1993, while working as an
27   employee of Plaintiff. FAC ¶ 17. She became temporarily totally disabled due to
28   increased pain. Id. When conservative treatment proved ineffective, Mrs. Westenberger

                                                   3
                                                                                 19cv868-MMA (BGS)
 1   underwent several failed back surgeries. FAC ¶¶ 16-17. In December 1995, Mrs.
 2   Westenberger began working at the City Heights Town Council (“CHTC”). FAC ¶ 19.
 3   When her pain increased, she was referred to a pain management specialist, which
 4   included a series of back injections to alleviate back pain. Id. She also received a right
 5   hip injection, which caused complications necessitating a right hip replacement. FAC ¶
 6   16. As a result, Mrs. Westenberger developed a left foot deformity requiring multiple
 7   surgeries. Id. “These surgeries were complicated by the development of reflex
 8   sympathetic dystrophy (“RSD”).” FAC ¶ 22. She was diagnosed with left foot
 9   neurologic problems and complex regional pain syndrome (“CRPS”). FAC ¶ 16. Mrs.
10   Westenberger’s worker’s compensation case determined that her right hip replacement,
11   left foot deformity, left foot neurological problems, and CRPS were all causally related to
12   her industrial injury suffered while working for Plaintiff. Id. Thus, Plaintiff was
13   responsible for paying for Mrs. Westenberger’s treatment for these conditions. Id.
14         During the worker’s compensation proceeding, Plaintiff sought a right of
15   contribution against CHTC and its insurer for costs associated with Mrs. Westenberger’s
16   right hip problems and right hip replacement. FAC ¶ 34. Ultimately, 50% of Mrs.
17   Westenberger’s right hip problems were apportioned to the 1993 back injury and 50%
18   were apportioned to her full-time work at CHTC. FAC ¶ 35. However, CHTC “is a non-
19   profit community advocacy group with no assets and it had no worker’s compensation
20   insurance” during the time Mrs. Westenberger was working full-time. FAC ¶ 37. Thus,
21   Plaintiff, with Defendants’ concurrence, abandoned the contribution claim. Id. As a
22   result, Defendants purportedly knew that Plaintiff faced “near certain joint and several
23   liability” for the costs of Mrs. Westenberger’s past and future treatment that would likely
24   exceed $1 million. FAC ¶ 31.
25         In 2011, Defendants’ authorized Plaintiff to offer a structured settlement of $1.25
26   million to Mrs. Westenberger. Id. The “Compromise and Release” would release
27   Plaintiff from further disability payments and any obligation to pay for Mrs.
28   Westenberger’s future medical care. Id. Genesis advised Plaintiff that it would initially

                                                  4
                                                                                19cv868-MMA (BGS)
 1   fund all components of the settlement, but that Genesis would reimburse Plaintiff for
 2   each settlement payment. FAC ¶ 74. Mrs. Westenberger rejected the offer because she
 3   believed her future medical care would exceed the settlement amount. FAC ¶ 31.
 4         In May of 2012, Plaintiff and Mrs. Westenberger entered into a “Stipulation with
 5   Request for Award.” FAC ¶ 25. Defendants “authorized and approved of [Plaintiff’s]
 6   entering into [the] “Stipulation with Request for Award” which stated [Plaintiff] was
 7   liable for all future medical care for [Mrs. Westenberger’s] ‘low back, hips, left foot,
 8   psyche, and RSD . . . .” Id. Genesis’s authorization of the settlement allegedly
 9   acknowledged that Plaintiff’s payments for future medical care would be fully
10   reimbursable pursuant to the policy. FAC ¶ 62. Plaintiff alleges that Genesis’s
11   authorization of the “Stipulation and Request for Award” was a “ruse intended to defraud
12   and damage” Plaintiff. FAC ¶ 64. Genesis purportedly concealed its true intentions to
13   induce Plaintiff to enter into the settlement so that Defendants could benefit from the
14   reduced permanent disability and life pension exposure while knowing it would not fully
15   reimburse Plaintiff. Id. Genesis’ intent was to “stall, delay and concoct false reasons to
16   avoid reimbursing [P]laintiff for these future medical care payments.” Id. Defendants
17   have reimbursed Plaintiff over $1.2 million on the Westenberger claim. FAC ¶ 32.
18   “However, in 2018, Defendants began raising numerous objections to [Plaintiff’s]
19   additional reimbursement requests.” Id. Plaintiff alleges that these objections are
20   “meritless and are based upon false and intentionally inaccurate grounds as well as
21   knowing misrepresentations of California law and the terms of the Policy.” FAC ¶¶ 32-
22   45, 68-69 (listing examples of Defendants’ objections).
23   B.    The Faeldan Claim
24         On September 1, 1993, Ms. Faeldan “experienced right arm and elbow pain in
25   connection with pushing a steel cabinet file and lifting boxes of police files” while
26   working as a data entry operator for Plaintiff’s Police Department. FAC ¶ 46.
27   Conservative treatment minimally improved her pain and Ms. Faeldan returned to work
28   with limited use of her right arm. Id. She then developed pain in her left arm and elbow

                                                   5
                                                                                 19cv868-MMA (BGS)
 1   from overuse. Id. Ms. Faeldan eventually had surgery on her left elbow, was diagnosed
 2   with bilateral carpal tunnel syndrome, and myofascial pain syndrome. Id. She received
 3   psychiatric treatment in connection with her injuries and inability to work. Id.
 4         In June of 2008, Defendants issued Plaintiff a check for $8,132.18 to reimburse
 5   Plaintiff for the amounts expended by Plaintiff in excess of the policy’s retention on the
 6   Faeldan claim. FAC ¶ 47. Years later, Plaintiff began making monthly life pension
 7   payments to Ms. Faeldan pursuant to an earlier stipulation and award. Id. These
 8   payments were in excess of the policy’s retention on the Faeldan claim. Id. Plaintiff
 9   made numerous reimbursement requests to Defendants for these life pension payments to
10   no avail. FAC ¶ 49.
11   C.    The Gain Glaim
12         On May 16, 1993, Mr. Gain was working as a fire investigator for Plaintiff when
13   he fell through the second story of a fire damaged building, suffering significant injuries
14   to his neck, low back, right shoulder, and right knee. FAC ¶ 51. As of 2008, Defendants
15   had reimbursed Plaintiff approximately $133,000, but determined that they overpaid
16   Plaintiff by $58,000. Id. Plaintiff issued a check to Defendants in 2009 for $58,481.75.
17   Id. After 2009, Plaintiff has paid over $17,000 in life pension payments to Mr. Gain.
18   FAC ¶ 52. For several years, Plaintiff has submitted proper reimbursement requests for
19   these life pension payments but has not received any reimbursement from Defendants.
20   FAC ¶ 53. Most of these requests have been ignored, “except for once when Defendants
21   incorrectly asserted the retention had not been exceeded.” Id. Defendants ignored
22   Plaintiff’s response with documentation showing the exceeded retention. Id. In August
23   2017, Defendants asked for more information regarding a reimbursement request. Id.
24   After receiving the information, Defendants did not reimburse Plaintiff. Id. Since then,
25   all of Plaintiff’s requests and e-mails to Defendants have been ignored. Id.
26                                       LEGAL STANDARD
27         A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. Navarro
28   v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain

                                                  6
                                                                                19cv868-MMA (BGS)
 1   statement of the claim showing that the pleader is entitled to relief . . .” Fed. R. Civ. P.
 2   8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to relief that is
 3   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fed. R. Civ.
 4   P. 12(b)(6). The plausibility standard thus demands more than a formulaic recitation of
 5   the elements of a cause of action, or naked assertions devoid of further factual
 6   enhancement. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint “must
 7   contain sufficient allegations of underlying facts to give fair notice and to enable the
 8   opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
 9   2011).
10         In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
11   of all factual allegations and must construe them in the light most favorable to the
12   nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996).
13   The court need not take legal conclusions as true merely because they are cast in the form
14   of factual allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987).
15   Similarly, “conclusory allegations of law and unwarranted inferences are not sufficient to
16   defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
17         Where dismissal is appropriate, a court should grant leave to amend unless the
18   plaintiff could not possibly cure the defects in the pleading. Knappenberger v. City of
19   Phoenix, 566 F.3d 936, 942 (9th Cir. 2009).
20                                            DISCUSSION
21         Genesis moves to dismiss all claims against it on two grounds: (1) the claims based
22   on contract must be dismissed because Genesis is not a party to the insurance contract;
23   and (2) Genesis cannot be liable for the claims sounding in fraud because it acted within
24   the scope of its agency with GRC. MTD at 5.
25   A.    Claims Based on Contract
26         Genesis avers that Plaintiff’s first, second, and fifth causes of action for breach of
27   contract, breach of the implied covenant of good faith and fair dealing, and declaratory
28   relief must be dismissed because there is no contractual relationship between Plaintiff and

                                                    7
                                                                                  19cv868-MMA (BGS)
 1   Genesis. Id. at 10. Plaintiff maintains that Genesis is liable as the alter ego of GRC.2
 2   Oppo. at 8-11. Alternatively, Plaintiff contends that Genesis is liable as a member of a
 3   joint venture with GRC. Id. at 11-12. In response, Genesis argues Plaintiff’s alter ego
 4   and joint venture allegations are conclusory. Reply at 1-3.
 5          Under California law, a defendant must have been a consenting party to the
 6   contract at issue to be liable for breach of contract and breach of the implied covenant of
 7   good faith and fair dealing. Gruenberg v. Aetna Ins. Co., 9 Cal. 3d 566, 576 (1973)
 8   (holding that the non-insurer defendants were not parties to the insurance contract and
 9   cannot be liable for breach of the implied covenant of good faith and fair dealing);
10   Minnesota Mut. Life Ins. Co. v. Ensley, 174 F.3d 977, 981 (9th Cir. 1999) (holding that
11   “an insurance agent cannot be held liable for breach of contract or breach of the implied
12   covenant of good faith and fair dealing because he is not a party to the insurance
13   contract”). Here, Plaintiff alleges that the insurance policy “was issued by GRC.” FAC ¶
14   2. The insurance policy itself, which Plaintiff attached to its FAC as exhibit 1, lists GRC
15   as the insurer. Doc. No. 8-1 (“Policy”). Genesis is not named in the policy. See id.
16   Based on the face of the insurance policy, Genesis was not a party to the contract. Thus,
17   Genesis cannot be held liable for breach of contract, breach of the implied covenant of
18   good faith and fair dealing, or declaratory relief based on contract under the general rule.
19          However, the alter ego doctrine permits courts to disregard the distinction between
20   a corporation and its owner and to extend liability to the owner for the acts of the
21   corporation. Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538 (Ct.
22   App. 2000). To establish a party as the alter ego of a corporation, two requirements must
23   be met: (1) “there must be such a unity of interest and ownership between the corporation
24   and its equitable owner that the separate personalities of the corporation and the
25   shareholder do not in reality exist[;]” and (2) “there must be an inequitable result if the
26
27
     2
       The Court DENIES Plaintiff’s request to judicially notice GRC’s answer and counterclaim as it did not
28   rely on these documents in ruling on the instant motion to dismiss.

                                                       8
                                                                                         19cv868-MMA (BGS)
 1   acts in question are treated as those of the corporation alone.” Id.; see also United States
 2   v. Boyce, 38 F. Supp. 3d 1135, 1154-55 (C.D. Cal. 2014) (quoting In re Schwarzkopf, 626
 3   F.3d 1032, 1038 (9th Cir. 2010)). Conclusory allegations of alter ego status are
 4   insufficient to state a claim. See Hokama v. E.F. Hutton & Co., Inc., 566 F. Supp. 636,
 5   647 (C.D. Cal. 1983). In assessing unity of interest, courts consider several factors,
 6   including “inadequate capitalization, commingling of funds and other assets of the two
 7   entities, the holding out by one entity that it is liable for the debts of the other, identical
 8   equitable ownership in the two entities, use of the same offices and employees, use of one
 9   as a mere conduit for the affairs of the other, disregard of corporate formalities, lack of
10   segregation of corporate records, and identical directors and officers.” Virtualmagic
11   Asia, Inc. v. Fil-Cartoons, Inc., 99 Cal. App. 4th 228, 245 (Ct. App. 2002) (citations
12   omitted). “No single factor is determinative, and instead a court must examine all the
13   circumstances to determine whether to apply the doctrine.” Virtualmagic Asia, Inc., 99
14   Cal. App. 4th at 245.
15          Here, Plaintiff has alleged that there is “a unity of interest and ownership between
16   GRC and Genesis.” FAC ¶ 3. Specifically, Plaintiff alleges that “GRC and Genesis
17   share a mutual interest in administering requests for reimbursement under the policy and
18   Genesis has the ability to independently exercise broad discretionary authority
19   concerning providing policy benefits.” Id. In addition, Plaintiff maintains that it
20   communicates solely with Genesis “with respect to claims, questions and reimbursement
21   requests” through a Genesis website, Genesis e-mail address, or a Genesis mailing
22   address. FAC ¶ 2. Plaintiff specifies that “Genesis was the sole decision maker and
23   entirely controlled whether or not reimbursements were to be issued under the policy.”
24   Id. Thus, Plaintiff’s allegations focus on GRC’s use of Genesis as a conduit for some of
25   its affairs. See Oppo. at 9 (“The facts here show that GRC uses Genesis as a mere
26   instrumentality to engage in all conduct with the City.” (emphasis added)). This alone
27   cannot support a finding that Genesis and GRC share a unity of interest and ownership.
28   Plaintiff failed to allege any other factors indicative of a unity of ownership and interest,

                                                     9
                                                                                     19cv868-MMA (BGS)
 1   such as commingling of assets, treatment of the assets of one corporation as the other’s
 2   own assets, failure to maintain corporate records, employment of the same employees and
 3   attorneys, undercapitalization, or use of the corporation as a shell. In any event, Plaintiff
 4   simply recites the second element of alter ego liability without providing any factual
 5   support. See FAC ¶ 3 (“Adhering to the fiction of the separate existence of Genesis as an
 6   entity distinct from GRC would permit an abuse of the corporate privilege and would
 7   sanction fraud and promote injustice. This is because GRC seeks to maintain the fiction
 8   of the corporate separateness to insulate itself and avoid liability for the wrongful conduct
 9   of Genesis and thereby deprive plaintiff of its ability to recover damages against GRC.”).
10   Therefore, Plaintiff has failed to allege specific facts indicating that fraud or injustice
11   would result in this case if the Court does not find that Genesis is liable under an alter ego
12   theory of liability.
13          Plaintiff also alleges that Genesis is a joint venture of GRC. Courts apply the joint
14   venture doctrine to hold each joint venture liable in tort and contract when three elements
15   are met: (1) “the members must have joint control over the venture (even though they
16   may delegate it)[;] (2) the members “must share the profits of the undertaking[;]” and (3)
17   “the members must each have an ownership interest in the enterprise.” Jeld-Wen, Inc. v.
18   Superior Court, 131 Cal. App. 4th 853, 872 (Ct. App. 2005). Here, Plaintiff alleges that
19   GRC and Genesis “share a mutual interest in administering requests for reimbursement
20   under the Policy,” have a “unity of interest and ownership,” and that Genesis “controlled
21   whether or not reimbursements were to be issued to plaintiff under the policy.” FAC ¶¶
22   2-3. Plaintiff has failed to allege facts showing that Defendants have expressly or
23   implicitly entered into a joint venture with one another. The FAC contains no allegations
24   that Defendants share profits or losses or that they exercise equal authority and control
25   over the conduct of each other.
26          Based on the foregoing, the Court finds that Plaintiff has not adequately pled facts
27   to find Genesis liable under either an alter ego theory of liability or a joint venture theory.
28   Thus, Plaintiff has failed to sufficiently allege that Genesis could be held liable for breach

                                                    10
                                                                                   19cv868-MMA (BGS)
 1   of contract, breach of the implied covenant of good faith and fair dealing, and declaratory
 2   relief based on contract.
 3   B.    Claims Sounding in Fraud
 4         Genesis argues the remaining causes of action for negligent misrepresentation and
 5   concealment must be dismissed because it was acting within the scope of its agency with
 6   GRC and, in any event, Plaintiff’s allegations are insufficient to withstand a motion to
 7   dismiss. MTD at 12-18. Plaintiff maintains that it adequately pleads both causes of
 8   action and that Genesis can be individually liable for its own torts. Oppo. at 12-19.
 9         1.     Agency
10         As an initial matter, “[a]n agent or employee is always liable for his or her own
11   torts, whether the principal is liable or not, and in spite of the fact that the agent acts in
12   accordance with the principal’s directions. Similarly, an agent who commits an
13   independent tort, such as fraud, remains liable despite the fact that the principal, by
14   ratification, also becomes liable.” Bock v. Hansen, 225 Cal. App. 4th 215, 230 (Ct. App.
15   2014) (citation and internal quotation marks omitted). Further, an insurer’s agent or
16   employee may be held personally liable for torts committed in the course of handling a
17   third party claim, “e.g., misrepresentation or deceit, invasion of privacy, intentional
18   infliction of emotional distress, etc.” Id. at 228. Here, Plaintiff alleges that Genesis was
19   the agent of GRC and was acting within the course and scope of its employment “in
20   doing the things . . . alleged.” FAC ¶ 5. Genesis does not dispute this allegation. See
21   MTD. As a result, Genesis may be liable for its own torts, such as negligent
22   misrepresentation and concealment, despite the fact that it was acting within the scope of
23   its agency with GRC.
24         2.     Negligent Misrepresentation
25         Under California law, the elements of negligent misrepresentation are: “(1) a
26   misrepresentation of a past or existing material fact, (2) without reasonable grounds for
27   believing it to be true, (3) with intent to induce another’s reliance on the fact
28   misrepresented, (4) ignorance of the truth and justifiable reliance thereon by the party to

                                                    11
                                                                                     19cv868-MMA (BGS)
 1   whom the misrepresentation was directed, and (5) damages.” Fox v. Pollack, 181 Cal.
 2   App. 3d 954, 962 (Ct. App. 1986).
 3          Genesis contends it may not be liable for negligent misrepresentation because it
 4   owed no duty to Plaintiff. MTD at13-15. In support, Genesis cites Sanchez v. Lindsey
 5   Morden Claims Serv.s, Inc., 72 Cal. App. 4th 249, 253 (Ct. App. 1999) for the
 6   proposition that insurers’ agents owe no duty of care to third parties for negligence.
 7   MTD at 13-15. Plaintiff counters that a later California opinion distinguished negligence
 8   from negligent misrepresentation in the context of torts committed by insurance agents.
 9   Oppo. at 13. In Bock v. Hansen, the court noted that an insurance agent owes a duty to
10   communicate accurate information to a third party in two situations: (1) “where providing
11   false information poses a risk of and results in physical harm to person or property[;]”
12   and (2) “where information is conveyed in a commercial setting for a business purpose.”3
13   See Bock, 225 Cal. App. 4th at 229 (internal quotation marks and citation omitted).
14   “[T]he ‘ordinary rule’ is that liability for negligent misrepresentation is imposed only on
15   those who supply information for ‘business purposes in the course of a business or
16   profession.’” Friedman v. Merck & Co., 107 Cal. App. 4th 454, 481 (Ct. App. 2003)
17   (quoting Garcia v. Superior Court, 50 Cal. 3d 728, 735 (1990)). This rule is based on the
18   premise that “‘a plaintiff cannot expect the defendant to exercise the same degree of care
19   [in social meetings] as he would when acting in a business or professional capacity.’” Id.
20   at 482 (quoting Garcia, 50 Cal. 3d at 735).
21          Plaintiff’s allegations satisfy this rule. Plaintiff alleges that Genesis represented it
22   would reimburse it for payments made pursuant to the Westenberger settlement.
23   However, Genesis focuses on specific language from Section 552 of the Restatement
24   (Second) of Torts. Reply at 4. Section 552(1) provides:
25
26
27   3
      Genesis attempts to lessen the impact of the “business purpose” exception as dicta. Reply at 4 n.1.
     However, Bock clearly stated that “the setting here involves both” situations providing for a duty to
28   communicate accurate information. Bock, 225 Cal. App. 4th at 229.

                                                        12
                                                                                           19cv868-MMA (BGS)
 1         One who, in the course of his business, profession or employment, or in any
           other transaction in which he has a pecuniary interest, supplies false
 2
           information for the guidance of others in their business transactions, is subject
 3         to liability for pecuniary loss caused to them by their justifiable reliance upon
           the information, if he fails to exercise reasonable care or competence in
 4
           obtaining or communicating the information.
 5
 6   Restatement (Second) of Torts § 552(1) (emphasis added). Genesis argues it “did not
 7   have a pecuniary interest in any representation to [Plaintiff] as it was not hired by
 8   [Plaintiff] to provide advice and in fact, had no contractual relationship with [Plaintiff] at
 9   all.” Reply at 4 n.1. However, this misconstrues § 552(1). Section 552(1) does not
10   require that Genesis have a pecuniary interest in advising Plaintiff if Genesis, “in the
11   course of his business, profession or employment, . . . supplie[d] false information for the
12   guidance of others in their business transactions.” Restatement (Second) of Torts §
13   552(1). Plaintiff alleges that Genesis supplied the information regarding reimbursements
14   for payments made pursuant to the Westenberger settlement in the course of its business
15   or profession and that Plaintiff sought the information to guide it in its business
16   transactions—i.e., whether to enter the settlement agreement or not. Genesis does not
17   dispute this. See Reply at 4. Thus, the Court finds that Plaintiff has sufficiently alleged
18   that Genesis owed a duty to communicate accurate information.
19         Genesis also argues Plaintiff has not alleged any facts establishing a
20   misrepresentation, or breach of its duty to communicate accurate information. MTD at
21   15. Specifically, Genesis avers that its reimbursement representation in 2011 was
22   unrelated to the 2012 settlement. Id. According to Plaintiff, in May of 2011, Genesis
23   authorized a settlement offer to the Westenberger Claim wherein Genesis would
24   reimburse Plaintiff for payments made pursuant to that settlement. FAC ¶¶ 74-75. While
25   that settlement offer was rejected, Plaintiff appears to argue that Genesis’ 2011
26   representation “that it would reimburse [P]laintiff for payments made pursuant to a
27   settlement reached with Mrs. Westenberger” also applied to the 2012 settlement. FAC ¶¶
28   75-76; see Oppo. at 15. As such, when Genesis subsequently authorized a different

                                                   13
                                                                                  19cv868-MMA (BGS)
 1   settlement in May 2012, Plaintiff contends it justifiably relied on Genesis’ 2011
 2   representation that it would reimburse Plaintiff for payments made pursuant to the 2012
 3   settlement. FAC ¶¶ 75-76. These allegations do not make clear whether Genesis
 4   represented to Plaintiff that it would reimburse Plaintiff for payments made pursuant to
 5   any settlement offer authorized by Genesis or only for payments made pursuant to the
 6   2011 settlement offer. See FAC ¶¶ 74-77. As a result, Plaintiff has not sufficiently
 7   alleged that Genesis made a misrepresentation.
 8         3.     Concealment
 9         “‘The required elements for fraudulent concealment are (1) concealment or
10   suppression of a material fact; (2) by a defendant with a duty to disclose the fact to the
11   plaintiff; (3) the defendant intended to defraud the plaintiff by intentionally concealing or
12   suppressing the fact; (4) the plaintiff was unaware of the fact and would not have acted as
13   he or she did if he or she had known of the concealed or suppressed fact; and (5) plaintiff
14   sustained damage as a result of the concealment or suppression of the fact.’” Hambrick
15   v. Healthcare Partners Med. Grp., Inc., 238 Cal. App. 4th 124, 162 (Ct. App. 2015)
16   (quoting Graham v. Bank of America, N.A. 226 Cal. App. 4th 594, 606 (Ct. App. 2014)).
17   Fraud by concealment remains subject to Rule 9(b) and must be pleaded with specificity
18   rather than with general and conclusory allegations.
19         Plaintiff alleges Genesis concealed its intent to not “fully reimburse plaintiff for
20   the future medical care payments” made pursuant to the 2012 settlement with Mrs.
21   Westenberger and that it intended to “stall, delay and concoct false reasons to avoid
22   reimbursing [P]laintiff for these future medical care payments.” FAC ¶ 64. Genesis
23   argues, in part, that the FAC alleges no facts imposing a duty to disclose material facts to
24   Plaintiff. MTD at 17-18. “To maintain a cause of action for fraud through nondisclosure
25   or concealment of facts, there must be allegations demonstrating that the defendant was
26   under a legal duty to disclose those facts.” Los Angeles Mem’l Coliseum Comm’n v.
27   Insomniac, Inc., 233 Cal. App. 4th 803, 931 (Ct. App. 2015). Here, Plaintiff’s claim for
28   fraudulent concealment is deficient. Plaintiff alleges that Genesis authorized a settlement

                                                  14
                                                                                 19cv868-MMA (BGS)
 1   with Mrs. Westenberger when Genesis harbored a secret intent not to fully reimburse
 2   Plaintiff and to stall or avoid reimbursing Plaintiff. See FAC ¶ 64. The FAC does not set
 3   forth any particularized facts to establish whether Genesis had a duty to disclose its
 4   “intent” or any other material facts to Plaintiff.4 As a result, the FAC fails to plead fraud
 5   by concealment with the specificity required by Rule 9(b).
 6                                                CONCLUSION
 7          For the foregoing reasons, the Court GRANTS Genesis’s motion to dismiss.
 8   Although Plaintiff has failed to adequately plead its claims against Genesis, it is not clear
 9   that it would be unable to do so if given leave to amend. Accordingly, dismissal is
10   without prejudice and with leave to amend. See Knappenberger, 566 F.3d at 942.
11   Plaintiff must file an amended complaint, if any, on or before September 3, 2019.
12          IT IS SO ORDERED.
13   Dated: August 20, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
     4
       Plaintiff contends that Bock establishes that an insurance agent owes a duty to disclose material facts to
27   a third party. Oppo. at 17. However, the Court is not convinced that Bock holds that an insurance agent
     owes a duty to disclose its intent. See Bock, 225 Cal. App. 4th at 228-31. Bock discusses only an
28   insurance agent’s duty with respect to negligent misrepresentation. Id.

                                                          15
                                                                                             19cv868-MMA (BGS)
